VOTING AGREEMENT
VOTING AGREEMENT (this “Agreement”), dated as of May 17, 2019, among
BrightSphere Investment Group plc, a company organized under the laws of England
and Wales (the “Company”), and Paulson & Co. Inc., a Delaware corporation (on
behalf of the funds and accounts managed by it and its affiliates, the
“Shareholder”).
WHEREAS, the Company intends to restructure its corporate group and change the
jurisdiction of the Company from the United Kingdom to Delaware through an
exchange of ordinary shares held by each of the shareholders of the Company for
shares of common stock of BrightSphere Investment Group Inc., a Delaware
corporation and subsidiary of the Company (the “Redomestication Transaction”).
WHEREAS, the Company has requested Shareholder, and Shareholder has agreed, to
enter into this Agreement with respect to all ordinary shares of the Company
(“Shares”) now or hereafter “beneficially owned” by Shareholder.
NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE 1
VOTING AGREEMENT; GRANT OF PROXY
Section 1.01 Voting Agreement. Shareholder shall (i) appear at each meeting of
the shareholders of the Company or otherwise cause all of the Shares
beneficially owned at such time by Shareholder to be counted as present thereat
for purposes of calculating a quorum and (ii) vote or cause to be voted all
Shares beneficially owned at such time by Shareholder for the Redomestication
Transaction and any actions in furtherance thereof at any meeting of the
shareholders of the Company at which the Redomestication Transaction or other
related agreements are submitted for the consideration and vote of the
shareholders of the Company. The Company acknowledges that other than as set
forth in this Section 1.01, Shareholder may vote on any matter submitted for the
consideration and vote of the shareholders of the Company in its sole
discretion.
Section 1.02 Irrevocable Proxy. Shareholder hereby revokes any and all previous
proxies granted by Shareholder with respect to Shares beneficially owned by it
as of the date of this Agreement. By entering into this Agreement, Shareholder
hereby irrevocably grants a proxy appointing, until the termination of this
Agreement in accordance with Section 5.03, the Company as Shareholder’s
attorney-in-fact and proxy, with full power of substitution and resubstitution,
for and in Shareholder’s name, to vote, or grant a written consent with respect
to, any Shares beneficially owned by Shareholder in the manner contemplated by
Section 1.01 (and subject to the scope of such proxy described in Section 1.01)
if and only if Shareholder (i) fails to vote or (ii) attempts to vote such
Shares in a manner inconsistent with Section 1.01. The proxy granted by
Shareholder pursuant to this Section 1.02 is irrevocable and is granted in
consideration of the Company pursuing the Redomestication Transaction.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER


Shareholder represents and warrants to the Company that:


Section 2.01 Authorization. This Agreement has been duly authorized, executed
and delivered by Shareholder. Shareholder has full right, power, authority and
capacity to execute this Agreement and to perform its obligations hereunder.
This Agreement constitutes a valid and binding agreement of Shareholder and,
assuming this Agreement constitutes a valid and binding agreement of the
Company, is enforceable against Shareholder, except as such



--------------------------------------------------------------------------------






enforceability may be limited by (i) applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws in effect that affect the enforcement
of creditors rights generally or (ii) general principles of equity, whether
considered in a proceeding at law or in equity.
Section 2.02 Non-Contravention. The execution, delivery and performance by
Shareholder of this Agreement and the consummation of the transactions
contemplated hereby by Shareholder do not and will not (i) violate the charter
or by-laws or other organizational instrument of Shareholder (ii) violate any
applicable law or any order, writ or decree of any government or court having
jurisdiction over Shareholder or (iii) require any consent or other action by
any person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration or to a loss of any benefit to which
Shareholder is entitled under any provision of any agreement or other instrument
binding on Shareholder.
Section 2.03 No Other Voting Agreements. None of the Shares beneficially owned
by Shareholder are subject to any voting trust or other agreement or arrangement
with respect to the voting of such Shares (except as established hereby) in
connection with the Redomestication Transaction or that would otherwise have the
effect of preventing or disabling Shareholder from performing in any material
respect any of its obligations under this Agreement.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to Shareholder that:
Section 3.01 Authorization. This Agreement has been duly authorized, executed
and delivered by the Company. The Company has full right, power, authority and
capacity to execute this Agreement and to perform its obligations hereunder.
This Agreement constitutes a valid and binding Agreement of the Company and,
assuming this Agreement constitutes a valid and binding agreement of
Shareholder, is enforceable against the Company, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws in effect that affect the enforcement of
creditors rights generally or (ii) general principles of equity, whether
considered in a proceeding at law or in equity.
Section 3.02 Non-Contravention. The execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate the charter or by-laws or other
organizational instrument of the Company (ii) violate any applicable law or any
order, writ or decree of any government or court having jurisdiction over the
Company or (iii) require any consent or other action by any person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration or to a loss of any benefit to which the Company is
entitled under any provision of any agreement or other instrument binding on the
Company.
ARTICLE 4
COVENANTS OF SHAREHOLDER
Shareholder hereby covenants and agrees that:
Section 4.01 No Proxies for or Encumbrances on Shares. Shareholder shall not,
without the prior written consent of the Company, directly or indirectly,
(i) grant any proxies or enter into any voting trust or other agreement or
arrangement with respect to the voting of any Shares in connection with the
Redomestication Transaction, or (ii) create or permit to exist any lien that
could prevent Shareholder from voting the Shares beneficially owned by him in
accordance with this Agreement or from complying in all material respects with
the other obligations under this Agreement.




2

--------------------------------------------------------------------------------





Section 4.02 Disclosure. Shareholder hereby consents to and authorizes the
publication and disclosure by the Company in any press release or in the Proxy
Statement for the Redomestication Transaction or other disclosure document
required in connection with the Redomestication Transaction or the transactions
contemplated thereby, of Shareholder’s identity, the nature of Shareholder’s
commitments, arrangements and understandings pursuant to this Agreement and such
other information required in connection with such publication or disclosure. As
promptly as practicable, Shareholder shall notify the Company of any required
corrections with respect to such information previously supplied by Shareholder
to the Company hereunder, if and to the extent Shareholder becomes aware that
any such information shall have become false or misleading in any material
respect.
ARTICLE 5
MISCELLANEOUS
Section 5.01 Definitional and Interpretative Provisions.
(a) The words “hereof”, “herein” and “hereunder” and words of like import used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. Any singular term in this Agreement shall be deemed to
include the plural, and any plural term the singular. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”, whether or not they are
in fact followed by those words or words of like import. “Writing”, “written”
and comparable terms refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form. References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References to any person include the successors and permitted assigns of that
person. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively.
(b) For purposes of this Agreement, the term “beneficially owned” (and
correlative terms) has the meaning ascribed to it in Rule 13d-3 adopted by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended.
Section 5.02 Further Assurances. The Company and Shareholder will each execute
and deliver, or cause to be executed and delivered, all further documents and
instruments and use reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable law, to consummate and make effective the
transactions contemplated by this Agreement.
Section 5.03 Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. This
Agreement shall automatically terminate upon the earliest to occur of (i) the
consummation of the Redomestication Transaction, (ii) a resolution by the Board
of Directors of the Company not to proceed with the Redomestication Transaction
and (iii) failure of the shareholders of the Company to vote to approve the
Redomestication Transaction at a meeting of the shareholders held for such
purpose. This Agreement shall terminate immediately upon the election of the
Shareholder if (i) the Redomestication Transaction submitted for the
consideration and vote of the shareholders of the Company contains terms
materially different than the terms provided in the most recent Form S-4
Registration Statement for BrightSphere Investment Group Inc. on file with the
Securities and Exchange Commission on the date hereof and such revised terms
have a material adverse impact on the Shareholder or (ii) the Board of Directors
of the Company elects to delay the date of the meeting of the shareholders of
the Company at which the shareholders will consider the Redomestication
Transaction by more than ninety (90) days from the date set forth in the final
Proxy Statement provided to shareholders with respect to the Redomestication
Transaction. Notwithstanding the foregoing the termination of this Agreement
shall not relieve any party of liability for any intentional and material breach
prior to such termination. Upon any termination of this Agreement, this
Agreement


3

--------------------------------------------------------------------------------





shall thereupon become void and of no further force and effect, and there shall
be no liability in respect of this Agreement or of any transactions contemplated
hereby on the part of any party hereto.
Section 5.04 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the other party hereto, except that the Company may transfer or
assign its rights and obligations to any affiliate of the Company.
Section 5.05 Governing Law; Submission to Jurisdiction. This Agreement shall be
construed in accordance with and governed by the laws of the State of New York,
without regard to the conflicts of laws rules thereof. The parties irrevocably
consent to service of process by any means available under NY law and consent to
the exclusive, both personal and subject-matter, jurisdiction and venue of any
federal or state court sitting in the Borough of Manhattan in the State of New
York and irrevocably waive the right to object to such venue of any such court
on the grounds that such forum is inconvenient. To the extent that in any
jurisdiction any party may now or hereafter claim or be entitled to claim, for
itself or its assets, immunity from suit, execution, attachment (before or after
judgment) or other legal process, each party irrevocably agrees, to the extent
permitted by law, not to claim, and it hereby waives, such immunity in
connection with any contractual dispute with respect to this letter agreement.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION ARISING
OUT OF THIS LETTER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 5.06 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.
Section 5.07 Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.
Section 5.08 Specific Performance. The parties hereto agree that irreparable
damage could occur in the event any provision of this Agreement is not performed
in accordance with the terms hereof and that the parties shall be entitled to
seek specific performance of the terms hereof in addition to any other remedy to
which they are entitled at law or in equity (without a requirement for posting
of a bond in connection therewith). Each party agrees that it will not oppose
the granting of an injunction, specific performance and other equitable relief
on the basis that (a) the other party has an adequate remedy at law or (b) an
award of specific performance is not an appropriate remedy for any reason at law
or equity. Each party further agrees to waive any requirement for security or
posting of any bond in connection with such remedy.
Section 5.09 Entire Agreement; No Third-Party Beneficiaries. This Agreement
constitutes the sole and entire agreement of the Shareholder and the Company
with respect to the subject matter contained herein, and supersedes all prior
and contemporaneous agreements with respect to such subject matter. This
Agreement is for the sole benefit of and may be enforced solely by the Company,
and nothing in this Agreement, express or implied, is intended to or shall
confer upon any person (other than the Company) any legal or equitable right,
benefit or remedy of any nature whatsoever.
Section 5.10 Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to any Shares beneficially owned by Shareholder.
All rights, ownership and economic benefits of and relating to such Shares shall
remain vested in and belong to Shareholder, and the Company shall not have any
authority to direct the Shareholder in the voting or disposition of such Shares
except as otherwise provided herein.
[Remainder of this page intentionally left blank]




4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.






Paulson & Co. Inc.


By:_/s/ Michael Waldorf________
Name: Michael Waldorf
Title: Partner and Senior Counsel








BrightSphere Investment Group plc


By:_/s/ Suren Rana_______________
Name: Suren Rana
Title: Chief Financial Officer








